By the Court.

Benning, J.
delivering the opinion.
Is a demand for only $28, beneath the dignity of a Court of Equity, and therefore one not to be entertained by a Court of Equity ? The Court below decided that it is.
In this, the Court we think, erred. The fifty-third section of the Judiciary Act of 1799, declares, that "the Superior Courts in the several counties shall exercise the powers of a Court of Equity in all cases where a common law remedy is not adequate,” &c. The italicising is mine.
Language so imperative, and so comprehensive, as this, must have the effect to abrogate the rule, excluding from the Court of Chancery, suits, " where the subject matter of the litigation is under the value of 10l.” — 1. Danl. Ch. Pr. 431.
The late Act allowing suits at law, against trustees, &c. will, doubtless, go far to relieve Courts of Equity of such suits as this, in the future.
Judgment reversed.